Citation Nr: 0940950	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether the reduction of the disability rating for 
orchiectomy with removal of the right testicle from 30 
percent to noncompensable (zero percent) was proper, to 
include the issue of whether the January 2003 rating decision 
should be amended or reversed on the basis of clear and 
unmistakable error.

2.  Entitlement to an initial disability rating in excess of 
10 percent for subacromial bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to May 
2001, and also has 4 months of prior active duty.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

The Veteran was scheduled for a December 2004 Board hearing; 
however, the record shows that he cancelled that hearing and 
does not wish to reschedule.  Thus, his request for a hearing 
before a member of the Board is considered withdrawn.  See 38 
C.F.R. § 20.704 (2009).  

The Board remanded this case in April 2006 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The Board notes that one of the issues certified to the Board 
on appeal was characterized as whether the reduction of the 
disability rating for orchiectomy of the right testicle from 
30 percent to zero percent, effective September 2003, was 
proper.  As set forth in more detail below, a review of the 
record before the Board indicates that the issue also 
includes whether the January 2003 rating decision should be 
amended or reversed on the basis of clear and unmistakable 
error.  Thus, the Board has recharacterized the issue as set 
forth on the cover page of this decision.


FINDINGS OF FACT

1.  The Veteran underwent the removal of the right testicle 
in May 2000 during his period of active duty service; an 
absent or nonfunctioning left testicle is not demonstrated by 
the evidence of record.

2.  Throughout the entire claims period, the Veteran's 
subacromial bursitis of the right shoulder has manifested in 
full range of motion of the right arm but with pain and 
weakness; however, even when pain is considered, the 
Veteran's right shoulder disability is not shown to result in 
functional loss consistent with or comparable to ankylosis of 
scapulohumeral articulation, recurrent dislocation of the 
humerus at the scapulohumeral joint, malunion of the humerus, 
or dislocation or nonunion of the clavicle or scapula, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.


CONCLUSIONS OF LAW

1.  Since the January 2003 rating decision warrants revisions 
based on clear and unmistakable error, the reduction of the 
disability rating for the orchiectomy with removal of the 
right testicle from 30 percent to zero percent was proper.  
38 C.F.R. §§ 3.105(a), 4.115b, Diagnostic Code 7524 (2009).  

2.  The criteria for a disability rating in excess of 10 
percent for subacromial bursitis of the right shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5019, 5200 - 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Orchiectomy of the Right Testicle

In June 2001, the Veteran filed a claim of entitlement to 
service connection for the removal of the right testis.  In a 
January 2003 rating decision, the RO granted service 
connection for a total orchiectomy and assigned a 30 percent 
disability rating, and granted special monthly compensation 
based on anatomical loss of use of a creative organ, both 
effective May 19, 2001.  

In a March 2003 rating decision, the RO proposed to reduce 
the rating for the orchiectomy to zero percent because the 
evidence showed the removal of only the right testis.  In a 
May 2003 correspondence, the Veteran expressed disagreement 
with the proposed reduction, stating that his benefits were 
going to be reduced due to a mistake made by the RO.  

Prior to reducing a Veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2009).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination. 38 C.F.R. § 3.105(i)(1).

Unless otherwise provided, final rating action will be taken 
and the award will be reduced or discontinued effective the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105.  The Veteran was 
given the required notice of the proposed reduction, and the 
record reveals that the Veteran received the notice.  He was 
given the required notice of his right to a predetermination 
hearing, and he did not request such a hearing.  Moreover, 
the rating reduction was not made effective before the last 
day of the month in which a 60-day period from the date of 
notice to him.

In a June 2003 rating decision, the RO implemented the 
proposed reduction, effective September 1, 2003.  The RO 
continued the special monthly compensation based on 
anatomical loss of use of a creative organ.  The RO again 
referred to the rating criteria for the evaluation of the 
removal of testis.  In an August 2003 correspondence, the 
Veteran again expressed disagreement with the reduction.

In November 2003, the RO issued a statement of the case on 
the evaluation of the removal of the right testis.  The RO 
provided the rating criteria for the evaluation of the 
removal of testis and the provisions related to the revision 
of decisions (error) in 38 C.F.R. § 3.105(a) (2009).  The RO 
stated that, because the evidence showed that the Veteran had 
his right testis removed in service, the maximum evaluation 
of zero percent is assignable for the absence of one testis.

Based on the above, the Board observes that the RO determined 
that there was clear and unmistakable error (CUE) in the 
January 2003 rating decision that granted a 30 percent 
disability rating for the removal of both testes (or for the 
removal of one testis as the result of a service-incurred 
injury or disease with the absence or nonfunctioning of the 
other testis unrelated to service).  

The Court of Appeals for Veterans Claims (Court) has defined 
clear and unmistakable error (CUE) as 'a very specific kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.'  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has set forth a three-prong test to determine 
whether CUE was present under 38 C.F.R. § 3.105(a) in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The RO in its communications referred to the relevant rating 
criteria for the evaluation of the removal of testis.  In 
this regard, the removal of one testis warrants a zero 
percent rating and the removal of both testes warrants a 30 
percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7524 
(2009).  In cases of the removal of one testis as the result 
of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service-connected testicular loss.  Id.  

The Veteran's service treatment records clearly and 
unmistakably show that he only underwent an orchiectomy of 
the right testis.  A June 1998 operation report shows that 
the Veteran had an excision of multicystic lesion of right 
epididymis and bilateral elective vasectomies.  An April 2000 
treatment record notes pain in the right testis.  A May 2000 
operation report shows that the Veteran had a right inguinal 
orchiectomy performed.  A June 2000 treatment record notes 
that the Veteran had his tight testicle removed in a right 
orchiectomy.  An April 2001 treatment record indicates that 
the Veteran had his vasectomy reversed.  A post April 2001 
treatment record (no date) notes that the Veteran had his 
right testicle removed and some groin pain down to the left 
testicle.  

A December 2002 VA urology examination report reflects that 
his right testis was removed.  Inspection of the penis, left 
testicle showed epididymis without pathological findings.  
The right half of the scrotal sac was empty.  The left 
testicle was of a normal size and consistency.  No tumorous 
changes could be felt.  The cremasteric reflex could be 
triggered.  The seminal vesicles, as far as they could be 
felt, were also without pathological findings.  

Therefore the Board finds that in formulating the January 
2003 rating decision, the statutory or regulatory provisions 
extant at that time were incorrectly applied; the error was 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE is based on the 
record and law that existed at the time of the January 2003 
rating decision.  Thus, the facts are clear and unmistakable 
and they show that the Veteran underwent the removal of one 
testis in service and that the other testis was normal on 
physical examination; the removal of one testis warrants a 
zero percent rating and the removal of both testes warrants a 
30 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7524.  

The Board remanded this case in April 2006 in part to obtain 
another VA examination documenting the functioning or 
nonfunctioning of the Veteran's left testicle.  The Board 
notes that the Veteran lives overseas and during much of the 
appeal period was in Germany.  VA's Appeals Management Center 
(AMC) attempted to schedule an examination with a German 
physician, but the German physician's attempts to examine the 
Veteran were unsuccessful; the mail sent to the Veteran's 
address in Germany was returned.  VA eventually made contact 
with the Veteran in April 2009, but the Veteran informed VA 
that he was in Afghanistan and would be there for some time.  
The Board appreciates the difficulty involved in trying to 
schedule the Veteran for a VA examination, but it appears 
that the Veteran has not always kept VA informed as to his 
current address, thereby hampering any efforts to provide him 
with an examination.  

The Board also notes that the AMC sent letters in June 2009 
to the Veteran's listed United States address, as well as the 
most recent overseas address he had provided, indicating that 
it had not received a genitourinary examination regarding 
orchiectomy of the right testicle.  The letters informed the 
Veteran he should respond within thirty days to let the AMC 
know if he had undergone the examination.  In spite of the 
Veteran's overseas residence in Germany and current time in 
Afghanistan, he still managed to provide the Board with a 
medical examination report regarding his service-connected 
subacromial bursitis of the right shoulder dated March 2009 
(which the Board notes was sent from the Veteran's United 
States address).  Moreover, the Veteran, alone, is 
responsible to keep the RO informed of his current address, 
and to report any change of address in a timely manner.  If 
he does not do so, "there is no burden on the part of the VA 
to turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

Consequently, the record is devoid of a current medical 
examination directly addressing the functional status of the 
Veteran's left testis.  While VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  

The Veteran contends, in essence, that his nonservice-
connected left testicle is nonfunctioning.  In this regard, 
he asserts that his wife has not been able to conceive.  
However, he has not presented any competent medical evidence 
to suggest that his left testicle is nonfunctioning.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The only medical evidence 
of record shows that the Veteran underwent an orchiectomy of 
the right testis, had an elective vasectomy - which was later 
reversed - and his left testicle was normal on physical 
examination.  

The Board observes that the appeal turns on whether the 
Veteran has entitlement to a 30 percent disability rating for 
orchiectomy of the right testicle.  The Veteran underwent the 
removal of the right testicle in May 2000 during his period 
of active duty service and an absent or nonfunctioning left 
testicle is not demonstrated by the evidence of record.  
Therefore, the January 2003 rating decision granting a 30 
percent evaluation warrants revision based on clear and 
unmistakable error, the reduction of the disability rating 
for the orchiectomy with removal of the right testicle from 
30 percent to zero percent was proper and the Veteran's claim 
for a restoration of the 30 percent disability rating for 
orchiectomy of the right testicle must be denied.  

Subacromial Bursitis of the Right Shoulder

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2009).  The 
Veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As the factual findings in 
this case do not show distinct time periods where the 
Veteran's disability exhibited symptoms that would warrant 
different ratings, staged ratings are not warranted.

The Veteran's subacromial bursitis of the right shoulder has 
been assigned a 10 percent evaluation under Diagnostic Code 
5203-5019.  The Board notes that the Veteran's disability has 
been evaluated by analogy.  38 C.F.R. § 4.20 (2009).  

The Board observes that the Veteran is right hand dominant 
and thus only the criteria regarding the major extremity will 
be discussed.

Under Diagnostic Code 5019 for bursitis, the disability will 
be rated on limitation of motion of affected parts, as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When there is some limitation of motion of the 
specific joint or joints involved that is noncompensable (0 
percent) under the appropriate diagnostic codes, Diagnostic 
Code 5003 provides a rating of 10 percent for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When there is limitation of 
motion of the specific joint or joints that is compensable 
(10 percent or higher) under the appropriate diagnostic 
codes, the compensable limitation of motion should be rated 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5200, it provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
intermediate ankylosis, between favorable and unfavorable 
(between 25 degrees and 60 degrees), 30 percent for the minor 
shoulder; unfavorable ankylosis, abduction limited to 25 
degrees from side, 40 percent for the minor shoulder. A note 
provides that the scapula and humerus move as one piece.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5201, the following evaluations are 
assignable for limitation of motion of the arm: 

to 25 degrees from side, 40 percent; 
midway between side and shoulder level, 30 percent; and 
at shoulder level, 20 percent.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id. With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.

Under Diagnostic Code 5202, the following evaluations are 
assignable for other impairment of the humerus: 

loss of head of (flail shoulder), 80 percent; 
nonunion of (false flail joint), 60 percent; 
fibrous union of, 50 percent; 
recurrent dislocation of at scapulohumeral joint with 
frequent episodes and guarding of all arm movements, or 
malunion of the humerus with marked deformity, 30 percent; 
and
recurrent dislocation of at scapulohumeral joint with 
infrequent episodes and guarding of movement only at 
shoulder level, or malunion of with moderate deformity, 20 
percent.

Under Diagnostic Code 5203, the following evaluations are 
assignable for other impairment of the clavicle or scapula: 

dislocation of, or nonunion of with loose movement, 20 
percent; and
nonunion of without loose movement, or malunion of, 10 
percent.

A note following the rating criteria states that the 
disability can also be rated on impairment of function of the 
contiguous joint.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial disability 
rating in excess of 10 percent for the Veteran's subacromial 
bursitis of the right shoulder.  In support of this 
conclusion, the Board notes a December 2002 VA orthopedic 
examination report and a March 2009 Report of Medical 
examination.  

The December 2002 report reflects complaints of right 
shoulder joint pain under strain.  The Veteran stated that 
lifting heavy objects is restricted, noting that holding an 
object weighing 10 pounds for 2 to 3 minutes causes pain the 
shoulder joint and blade.  Range of motion was active/passive 
abduction 170 degrees, forward/backward movement 170-0-40, 
outward/inward rotation was 60-0-80, all bilaterally.  There 
was pressure pain over the right acromioclavicular joint 
without evidence of instability.  

The March 2009 examiner noted that the Veteran's shoulder 
structures were symmetric in size and contour.  The Veteran 
complained of tenderness to pressure over the right 
acromioclavicular joint.  There was positive crepitus with 
forward flexion and lateral rotation.  The examiner found 
asymmetrical range of motion with pain at 90 degrees forward 
flexion.  Right internal rotation was approximately 60 
degrees.  There was decreased shoulder shrug strength, with 
forced forward flexion and with lift off test.  There was a 
positive impingement sign.  Grip strength in the right hand 
was 4/5 and reflexes were brisk.  The Veteran complained of 
right shoulder pain and decreased ability to conduct his job.  
The examiner noted a history of a motor vehicle accident in 
2005 which appeared to affect the Veteran's upper torso.  

From this evidence, the Board determines that the Veteran is 
not entitled to an initial rating in excess of 10 percent.  
The Veteran's condition is primarily manifested by pain on 
motion and tenderness in the right shoulder joint.  The 
current medical record contains no confirming evidence of 
dislocation or nonunion with loose movement, or of malunion 
or nonunion of the humerus, so he is not entitled to an 
increase rating under Diagnostic Code 5202 or 5203.  The 
right shoulder joint is not productive of motion limited to 
the shoulder level, even when pain is taken into account.  
Hence, he is not entitled to an increased rating under 
Diagnostic Code 5201.  As the medical record contains no 
evidence of ankylosis, he is not entitled to an increased 
rating under Diagnostic Code 5200.  Therefore, since the 
Veteran shows painful motion in his right shoulder, it is 
compensated by a 10 percent rating under Diagnostic Code 
5003.  

An evaluation of a musculoskeletal disability must also 
include consideration of the Veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran's right shoulder disability is productive of pain and 
slight functional impairment, the Board reiterates that this 
disability is evaluated based on limitation of motion due to 
pain.  Thus, given the range of motion findings, which are 
consistent with a noncompensable evaluation, a rating greater 
than 10 percent is not appropriate, particularly as there is 
no objective indication of weakened movement, excess 
fatigability, diminished endurance, or incoordination.  

The Board notes that the record is unclear as to whether the 
Veteran's claims file was made available to the above 
examiners, although it appears not to have been.  The Board 
observes that review of the claims file is only required 
where necessary to ensure a fully informed exam or to provide 
an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 
(1996).  The Board finds that resort to the Veteran's claims 
file was not necessary for the examiner to provide findings 
as to the current symptoms of the Veteran's service-connected 
right shoulder disability.  Because the Board observes no 
indication that the report fails to accurately reflect the 
Veteran's current symptoms, the Board finds that another 
examination that includes a review of the claims file is not 
warranted.  See VAOPGCPREC 20-95; Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the Veteran's subacromial bursitis of the 
right shoulder.  After review, however, the Board observes 
that no other diagnostic code provides for a higher rating.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment (i.e., beyond that contemplated 
in the assigned ratings), or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected subacromial bursitis of the right shoulder.  
Moreover, as discussed above, the schedular criteria for 
higher ratings have not been shown for the period under 
appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his subacromial bursitis of the 
right shoulder.  There is no indication in the record that 
the Veteran's disability has been shown objectively to 
interfere with his employment (i.e., beyond that contemplated 
in the assigned ratings), as record only contains the 
Veteran's contentions to the March 2009 examiner and 
throughout the appeal period that he has an decreased ability 
to conduct his job, mainly through pain.  There is no 
indication in the record that the average industrial 
impairment from this disability alone would be in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the Veteran's 
disability.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended as to 
applications for benefits pending before VA on or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appeal at bar arise from disagreement with the initial 
evaluations following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board also notes 
that VAOPGCPREC 8-2003 held that, if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

As for the duty to notify, in a June 2001 letter sent before 
the issuance of the rating decision granting service 
connection, the Veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
disabilities.  The Veteran was also provided with notice 
regarding the proposed reduction in his service-connected 
orchiectomy of the right testicle rating in March 2003.  By a 
February 2008 letter, the Veteran was provided notice of the 
evidence and information necessary for establishing higher 
initial ratings, as well as information regarding effective 
dates.  See Dingess.  The Veteran was also provided with a 
November 2003 statement of the case (SOC) and July 2009 
supplemental SOC that explained what specific regulatory 
provisions govern the Veteran's disabilities and why higher 
initial ratings were denied.  The Board concludes that VA has 
met its duty to notify the Veteran.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence.  The record contains 
his service treatment records.  The Veteran was also given VA 
examinations in connection with his appeal.  The Veteran 
submitted medical records on his behalf.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  The Veteran has not 
indicated that there are any available additional pertinent 
records to support the Veteran's appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Reduction of the disability rating for the orchiectomy with 
removal of the right testicle from 30 percent to zero percent 
based on clear and unmistakable error was proper; restoration 
of the 30 percent disability rating for orchiectomy of the 
right testicle is denied.

An initial disability rating in excess of 10 percent for 
subacromial bursitis of the right shoulder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


